Title: James Madison to James Barbour, December 1826
From: Madison, James
To: Barbour, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                [1826-1828]
                            
                        
                        It may be proper to mention, that the Salary is now limited to $1000 per annum to be pd. quarterly, with fees
                            from the pupils from 10 to 20 drs. each according to the no. of Schools they attend, and with the use of a pavilion such as you
                            have free of rent. The duties of this Chair embrace the Latin & Greek Languages, < > Rhetoric, Belles Lettres, ancient
                            history & ancient Geography. During the period of Mr. Long, the Hebrew was not called for.
                        I shall hope for the pleasure of hearing from you, occasionally on yr prospect of success: assuring you
                            in the mean time of my great esteem & sincere regard.
                        
                            
                                
                            
                        
                    